Motion Granted; Appeal Dismissed and Memorandum Opinion filed
December 16, 2014.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-14-00558-CV


                       SUE KAPETANAKIS, Appellant

                                        V.

                        JOHN H. WALKER, Appellee

               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                    Trial Court Cause No. 1000555-101


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed June 12, 2014. On December 2,
2014, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Christopher, Donovan, and Wise.